Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment filed 10/21/2021, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Arguments
3.	The independent claims 1, 9 and 16 are amended to include the additional features presented in the amendments received on 8/20/2021 and 10/21/2021. The amendments to the claims have overcome the previous rejections of the claims by Jordanger (US 2009/0295451). These rejections to the claims are withdrawn.
4.	A reference, Stampalia (US 2017/0005630, was cited in the advisory action mailed 9/8/2021 after the completion of a search in the time permitted under the AFCP program. Rejections of the claims stated below include this reference.

	The rejections of the claims recite the limitations of the pending claims. The rejections of the claims are stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

6.	Claim 1-6, 9, 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stampalia (US 2017/0005630) in view of Bobry (US 4,747,035).
Regarding claim 1, Stampalia discloses a low power differential data circuit (Figure 1), comprising:
a transmitter (Figures 1 and 2, RFin 110 is transmitted across the transformer 120 to the receiver.); 
a transformer (Figures 1 and 2, transformer 120); and 
a differential receiver (Figures 1 and 2. Paragraph 0012: a transformer having a primary winding and a differential secondary winding and having a differential input and differential output, the differential input coupled to the differential winding and the differential output coupled to the amplifier output.) comprising first and second single-ended amplifiers that are cross-coupled with each other (Figure 2: shows the cross-coupling of the first and second single ended amplifiers 144.), the cross-coupling comprises a coupling between the second single-ended amplifier and a non-control terminal of a transistor of the first single-ended amplifier (Figure 2: the upper junction 135 provides input signal 142 to the first (upper) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the second (lower) single ended amplifier 144. A similar coupling takes place where the lower junction 135 provides input signal 142 to the second (lower) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the first (upper) single ended amplifier 144. This cross-coupling is shown in figure 2.), 
wherein the single ended amplifier is configured to receive a single input signal at a signal input terminal (Figure 1: first (upper) amplifier 140 receives a single input signal.).
Stampalia does not label the transformer 120 shown in figures 1 and 2 as an isolator. Bobry discloses the circuits shown in figures 1, 3 and 5 which comprise an isolation circuit comprising a center tapped transformer. The center tapped transformer is further described in column 5, lines 63-68. Bobry discloses a device for isolating an electrical instrument form an input voltage signal at a floating potential. The device includes a transformer with a center tapped primary winding, a center tapped secondary winding and a core magnetically coupling to the primary and secondary windings (abstract). The transformer converts one initial voltage signal to a representative voltage signal as stated in column 1, lines 15-36. It would have been obvious for one of ordinary skill in the art before the effective filing date of the reference to provide the simple substitution of the transformer/isolator of Bobry for the transformer of Stampalia. The transformers operate in substantially the same manner and would yield predictable results.
Regarding claim 2, the combination discloses wherein the first single-ended amplifier has a reference terminal coupled to an input terminal of the second single-ended amplifier (Stampalia: Figure 2: the upper junction 135 provides input signal 142 to the first (upper) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the second (lower) single ended amplifier 144. A similar coupling takes place where the lower junction 135 provides input signal 142 to the second (lower) single ended amplifier at its gate terminal and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the first (upper) single ended amplifier 144.).  
Regarding claim 3, the combination discloses wherein the second single-ended amplifier has a reference terminal coupled to an input terminal of the first single- ended amplifier (Stampalia: Figure 2: the upper junction 135 provides input signal 142 to the first (upper) single ended amplifier at its gate terminal and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the second (lower) single ended amplifier 144. A similar coupling takes place where the lower junction 135 provides input signal 142 to the second (lower) single ended amplifier at its gate terminal and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the first (upper) single ended amplifier 144.).  
Regarding claim 4, the combination discloses wherein the isolator is a transformer or a capacitor (Stampalia: figures 1 and 2: transformer 120. Bobry: Abstract: isolator includes a transformer.).  
Regarding claim 5, the combination discloses wherein the first and second single-ended amplifiers are in separate signal paths of the differential receiver (Stampalia: Figures 1 and 2 show the separate paths.).  
(Bobry: The center tapped transformer is further described in column 5, lines 63-68. Stampalia: claim 17: center tapped transformer.).
Regarding claim 9, Stampalia discloses a differential data circuit (Figure 1), comprising:
a transmitter (Figures 1 and 2, RFin 110 is transmitted across the transformer 120 to the receiver.); 
a transformer (Figures 1 and 2, transformer 120); and 
a differential receiver (Figures 1 and 2. Paragraph 0012: a transformer having a primary winding and a differential secondary winding and having a differential input and differential output, the differential input coupled to the differential winding and the differential output coupled to the amplifier output.) comprising a first single-ended amplifier referenced to a time varying reference potential (Figure 2: shows the cross-coupling of the first and second single ended amplifiers 144.), the time-varying reference potential being coupled to a non-control terminal of a transistor of the first single-ended amplifier (Figure 2: the upper junction 135 provides input signal 142 to the first (upper) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the second (lower) single ended amplifier 144. A similar coupling takes place where the lower junction 135 provides input signal 142 to the second (lower) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the first (upper) single ended amplifier 144. This cross-coupling is shown in figure 2.), 
wherein the single ended amplifier is configured to receive a single input signal at a signal input terminal (Figure 1: first (upper) amplifier 140 receives a single input signal.).
Stampalia does not label the transformer 120 shown in figures 1 and 2 as an isolator. Bobry discloses the circuits shown in figures 1, 3 and 5 which comprise an isolation circuit comprising a center tapped transformer. The center tapped transformer is further described in column 5, lines 63-68. Bobry discloses a device for isolating an electrical instrument form an input voltage signal at a floating potential. The device includes a transformer with a center tapped primary winding, a center tapped secondary winding and a core magnetically coupling to the primary and secondary windings (abstract). The transformer converts one initial voltage signal to a representative voltage signal as stated in column 1, lines 15-36. It would have been obvious for one of ordinary skill in the art before the effective filing date of the reference to provide the simple substitution of the transformer/isolator of Bobry for the transformer of Stampalia. The transformers operate in substantially the same manner and would yield predictable results.
Regarding claim 10, the combination discloses comprising a second single-ended amplifier, and wherein the time-varying reference potential is an input signal to the second single-ended amplifier (Stampalia: Figure 2: the upper junction 135 provides input signal 142 to the first (upper) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the second (lower) single ended amplifier 144. A similar coupling takes place where the lower junction 135 provides input signal 142 to the second (lower) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the first (upper) single ended amplifier 144. This cross-coupling is shown in figure 2.).
	Regarding claim 15, the combination discloses the time-varying reference potential is an output of the isolator (Stampalia: Figure 2: the upper junction 135 provides input signal 142 to the first (upper) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the second (lower) single ended amplifier 144. A similar coupling takes place where the lower junction 135 provides input signal 142 to the second (lower) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the first (upper) single ended amplifier 144. This cross-coupling is shown in figure 2. Bobry: figures 1, 3 and 5 which comprise an isolation circuit comprising a center tapped transformer.).
Regarding claim 16, Stampalia discloses a differential receiver circuit (Figures 1 and 2. Paragraph 0012: a transformer having a primary winding and a differential secondary winding and having a differential input and differential output, the differential input coupled to the differential winding and the differential output coupled to the amplifier output.), comprising:
(Figures 1 and 2: the first (upper) signal path comprises the first single ended amplifier 144.); and
A second signal path comprising a second single-ended amplifier coupled to the first single ended amplifier (Figure 2: shows the cross-coupling of the first and second single ended amplifiers 144.), the coupling comprises a coupling between the second single-ended amplifier and a non-control terminal of a transistor of the first single-ended amplifier (Figure 2: the upper junction 135 provides input signal 142 to the first (upper) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the second (lower) single ended amplifier 144. A similar coupling takes place where the lower junction 135 provides input signal 142 to the second (lower) single ended amplifier and a signal to line 144 which is coupled to the source terminal of one transistor and the drain terminal of another transistor of the first (upper) single ended amplifier 144. This cross-coupling is shown in figure 2.), 
wherein the single ended amplifier is configured to receive a single input signal at a signal input terminal (Figure 1: first (upper) amplifier 140 receives a single input signal.).
Stampalia does not label the transformer 120 shown in figures 1 and 2 as an isolator. Bobry discloses the circuits shown in figures 1, 3 and 5 which comprise an isolation circuit comprising a center tapped transformer. The center tapped transformer is further described in column 5, lines 63-68. Bobry discloses a device for isolating an electrical instrument form an input voltage signal at a floating potential. The device 
	Regarding claim 17, the combination discloses wherein the first and second single-ended amplifiers that are cross-coupled with each other (Stampalia: Figure 2: shows the cross-coupling of the first and second single ended amplifiers 144.)
Regarding claim 18, the combination discloses wherein an output terminal of the first single-ended amplifier is a first output terminal of the differential receiver circuit, and an output terminal of the second single-ended amplifier is a second output terminal of the differential receiver circuit. (Stampalia: Figure 2: the output terminals of the amplifiers can be labelled as the outputs of the differential receiver.).  
Regarding claim 19, the combination discloses wherein an input terminal of the first single-ended amplifier and an input terminal of the second single-ended amplifier are coupled to respective output terminals of an isolator (Stampalia: Figure 2: the transformer is coupled to the amplifiers.).  
Regarding claim 20, the combination discloses wherein the first and second single-ended amplifiers are both referenced to a static power supply since the amplifiers are inherently powered.
s 7, 8, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stampalia (US 2017/0005630) in view of Bobry (US 4,747,035) in view of Sharma et al (US 2015/0303985).
Regarding claim 7, the combination of Stampalia and Bobry discloses the circuit stated above. The combination does not disclose the first single-ended amplifier comprises first and second inverters coupled in series. Sharma discloses the circuits shown in figures 2-3B comprising amplifiers. Claim 1 recites the first and second amplifiers. Claims 9 and 10 discloses the first amplifier is an inverter or a series of inverters. It would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention to utilize this simple structure of an amplifier as taught by Sharma to carry out the desired function of amplifying the signals present at the output of the isolator of the circuit of the combination of Stampalia and Bobry. This simple structure will reduce the cost and complexity of the circuit.
Regarding claim 8, the combination discloses wherein the first inverter has a reference terminal coupled directly to an input terminal of the second single-ended amplifier since the cross coupling of the signals is shown in figure 2 of Stampalia and the structure of the amplifier is described in Sharma.  
Regarding claim 12, the combination of Stampalia and Bobry discloses the circuit stated above. The combination does not disclose wherein the first single-ended amplifier comprises an inverter referenced to the time-varying reference potential. Sharma discloses the circuits shown in figures 2-3B comprising amplifiers. Claim 1 recites the first and second amplifiers. Claims 9 and 10 discloses the first amplifier is an inverter or a series of inverters. The combination will disclose wherein the first inverter 
Regarding claim 13, the combination of Stampalia and Bobry discloses the circuit stated above. The combination does not disclose wherein the first single-ended amplifier comprises serially connected inverters. Sharma discloses the circuits shown in figures 2-3B comprising amplifiers. Claim 1 recites the first and second amplifiers. Claims 9 and 10 discloses the first amplifier is an inverter or a series of inverters. It would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention to utilize this simple structure of an amplifier as taught by Sharma to carry out the desired function of amplifying the signals present at the output of the isolator of the circuit of the combination of Stampalia and Bobry. This simple structure will reduce the cost and complexity of the circuit.

8.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stampalia (US 2017/0005630) in view of Bobry (US 4,747,035) in view of Ravi et al (US 2021/0067182).
Regarding claim 11, the combination of Stampalia and Bobry discloses the circuit stated above. The combination does not disclose wherein the differential receiver is integrated on a chip separate from the isolator. However, Ravi recites the DFE 2202 may be integrated with one or more other components of the receiver design 220 to form part of a common IC, or these components may be located on separate chips in figure 22 and paragraph 0240. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to place the differential receiver of the combination of Stampalia and Bobry on a separate chip from the other components as taught by Ravi. Placing separate components on separate chips is well known in circuit design and allows for more precise control of those components to be achieved. Different power controls can be utilized saving power and cost.

Allowable Subject Matter
9.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/5/2021